Citation Nr: 0948624	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1, 1998, rating decision which denied entitlement to 
service connection for right rib contusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to June 
1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in April 2008, and a 
substantive appeal was received in April 2008.  A Board 
hearing at the RO was held in October 2009.   

The Board notes that the issue of entitlement to a higher 
rating for the Veteran's service connected bilateral week 
foot, pes planus, and diffuse degenerative changes (formerly 
evaluated unilaterally and separately) was also on appeal.  
However, a September 2008 rating decision granted a 30 
percent rating back to the date of claim.  As this was a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  Entitlement to service connection for right rib contusion 
was denied by the RO in an April 1, 1998 rating decision.  
The Veteran filed a notice of disagreement in June 1998, a 
statement of the case was issued in January 1999, and a 
substantive appeal was submitted in February 1999; however, 
he signed a statement indicating that his appeal was 
satisfied in October 2000.

2.  The April 1, 1998 rating decision was clearly and 
unmistakably erroneous in that it contained undebatable 
error, and as a result manifestly changed the outcome of the 
decision.

3.  The Veteran's residuals of right rib contusion are 
causally related to active service.  


CONCLUSIONS OF LAW

1.  The April 1, 1998 rating decision, which denied service 
connection for right rib contusion, was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. § 3.105 (2009).

2.  Residuals of right rib contusion were incurred in active 
service.  38 U.S.C.A.  §§ 101(24), 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet.App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

I.  Factual Background

On October 13, 1987, the Veteran filed a claim of service 
connection for "right side rib condition" and indicated 
that while stationed in Korea, he injured his right rib cage 
when a mortar round came in and he jumped over the side of a 
mountain.  A tree kept him from falling down, but he injured 
his right ribs.  The Veteran submitted a picture of himself 
while in service with his right ribs bandaged.  The evidence 
on file at that time consisted of service treatment records, 
post-service private treatment records and the Veteran's DD 
214.

The Veteran's DD 214 showed that he received a Combat 
Infantry Badge and  Korean Service Medal with 2 Bronze Stars.  
Further, an October 1950 service treatment record indicated 
that the Veteran had the same complaint concerning his ribs.  
However, the May 1952 service examination prior to discharge 
was silent with respect to any objective findings concerning 
the ribs.

 A June 1981 treatment record showed that examination of ribs 
revealed palpatory tenderness over the right rib cage at the 
costochondral junction, which was related to trauma several 
days ago.  X-rays revealed no evidence of fracture, 
dislocation or destructive osseous pathology.  Further, a 
July 1981 treatment record noted a history of multiple 
fractures in 1950 and; importantly, a July 1981 x-ray showed 
a spot in ribs suggestive of fracture or possible metastasis.  
However, a February 1989 treatment record noted that the 
Veteran had a contusion of the rib cage in 1984.  
Significantly, a March 1995 treatment record noted that the 
Veteran re-injured his right ribs when leaning over a bunk 
bed several weeks ago.  This injury had occurred off and on 
ever since the injury when the Veteran was thrown into a tree 
by a grenade while in Korea.  Further, a December 1995 
private treatment record indicated that the right ribs were 
injured while in Korea.  
  
In an April 1, 1998 rating decision, the RO denied 
entitlement to service connection for right rib contusion.  
In the rating decision, the RO stated that the service 
records were silent as to chronic right rib condition, noting 
severe congenital thoracic kyphosis.  The RO also stated that 
private records showed that the Veteran injured his ribs in 
1984.  The RO denied service connection as right rib 
contusion neither occurred in nor was caused by service. 

Such rating determination was issued to the Veteran on April 
8, 1998 with a notice letter.  The Veteran filed a notice of 
disagreement in June 1998, a statement of the case was issued 
in January 1999, and a substantive appeal was submitted in 
February 1999.  However, in an October 2000 statement, the 
Veteran indicated that he was satisfied with all the issues 
on appeal.  In other words, he no longer wished to continue 
his appeal.  Accordingly, the April 1998 rating determination 
became final.  38 U.S.C.A. § 7105.

In December 2006, the Veteran claimed that there was clear 
and unmistakable error in the April 1998 rating decision 
which denied entitlement to service connection for right rib 
contusion.  In October 2009, the Veteran testified at a Board 
hearing.  He reiterated how he injured his right ribs during 
combat while stationed in Korea.  He also provided that his 
right rib had given him trouble since service and he 
continued to re-injure it over the years.   

II.  Laws and Regulations

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet.App. 25, 31 (1997); Damrel v. Brown, 6 Vet.App. 242, 245 
(1994); Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) 
(en banc).  Further, the error must be "undebatable" and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet.App. 40, 43 (1993).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The relevant laws and regulations in effect in April 1998 
with respect to awards of service connection were essentially 
unchanged from those in effect at present.  Service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991, 2002); 38 C.F.R. § 3.303 
(1998, 2009).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Further, with respect to a veteran who engaged in combat, the 
provisions of 38 U.S.C.A. § 1154 (West 1991, 2002) require 
the VA to accept satisfactory lay or other evidence as 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of service, 
notwithstanding the fact that there is no official record of 
such incurrence in service.

III.  Analysis

As detailed hereinabove, the evidence on file at the time of 
the September 1988 RO decision consisted of service treatment 
records, private treatment records and the Veteran's DD 214.  
Significantly, the DD 214 showed that that the Veteran was a 
recipient of combat medals and, thus, engaged in combat with 
the enemy.  Accordingly, as the Veteran engaged in combat 
with the enemy, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable and the Veteran's assertions pertaining to his 
right rib injury are accepted.  Nevertheless, the April 1998 
RO decision does not reflect specific acknowledgement or 
discussion of 38 U.S.C.A. § 1154(b). 

Thus, the Board finds that upon review of the evidence of 
record on file, there was incontrovertible evidence that the 
Veteran's right rib contusion was incurred in service.  
However, it is not clear from the rating decision whether the 
RO adequately considered the Veteran's lay statements with 
respect to his combat injury.  Significantly, a service 
treatment record and a picture of the Veteran also supported 
the Veteran's contentions, but were not discussed by the RO.  
Moreover, post service private treatment records continued to 
show problems with the right ribs.  Further, the RO 
specifically stated that the service records were silent as 
to a chronic right rib condition, but noted severe congenital 
thoracic kyphosis.  However, based on the record, it appears 
that at one point, a relative of the Veteran's service 
treatment records had been associated with his claims file 
and it was the relative's record that noted the severe 
congenital thoracic kyphosis.  Thus, the RO based its 
decision in part on another service member's records.  In 
sum, it is clear that in rendering an adjudication, the RO 
did not consider the Veteran's lay assertions concerning his 
combat injury and the supportive documentation.  It is clear 
that if the RO had duly considered the these contentions, 
that such consideration would have manifestly changed the 
outcome of the decision.  The evidence on file at the time of 
the April 1998 decision was incontrovertible and undebatable 
that the Veteran's rib contusion was incurred during a period 
of active service.  

In light of the foregoing, while the Board finds that the 
correct facts were before the RO at the time of the April 
1998 adjudication, it is clear that had the RO adequately 
reviewed the evidence on file and correctly applied 
38 U.S.C.A. § 1154(b), such would have manifestly changed the 
outcome of the decision.  Thus, the evidence supports a 
finding that the April 1998 rating determination was clearly 
and unmistakable erroneous in denying service connection for 
a right rib contusion.  

In light of such finding that an injury to the right rib was 
incurred during a period of active service, and in 
consideration of private treatment records showing ongoing 
residuals of right rib contusion, the Board concludes that 
service connection is warranted for residuals of right rib 
contusion.




ORDER

The April 1998 rating decision, which denied service 
connection for right rib contusion, was clearly and 
unmistakably erroneous.  Service connection for residuals of 
right rib contusion is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


